                 Case 20-50527-LSS       Doc 112       Filed 11/05/20    Page 1 of 5

                     IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF DELAWARE


 In re:                                            Chapter 11

 BOY SCOUTS OF AMERICA AND                         Case No. 20-10343 (LSS)
 DELAWARE BSA, LLC,
                                                   (Jointly Administered)
                       Debtors.


 BOY SCOUTS OF AMERICA,

                       Plaintiff,                  Adv. Pro. No. 20-50527 (LSS)

            v.
                                                    Re: Adv. D. I. 107
 A.A., et al.,                                      Obj. Deadline: November 5, 2020 @ 4:00 P.M. (ET)
                        Defendants.                 Hearing Date: November 18, 2020 @ 10:00 A.M. (ET)


        LIMITED OBJECTION TO THIRD STIPULATION BY AND AMONG
 THE BOY SCOUTS OF AMERICA, THE OFFICIAL COMMITTEE OF SURVIVORS OF
ABUSE, AND THEOFFICIAL COMMITTEE OF UNSECURED CREDITORS MODIFYING
  THECONSENT ORDER GRANTING THE BSA’S MOTION FOR A PRELIMINARY
     INJUNCTION PURSUANT TO 11 U.S.C. §§ 105(A) AND 362 AND FURTHER
                   EXTENDING THE TERMINATION DATE OF
                          THE STANDSTILL PERIOD

      Objectors M.R., N.P., and Michael O’Malley (collectively, the “Objectors”) are plaintiffs in

certain state court actions regarding claims against Debtor Boy Scouts of America and other non-

Debtors stemming from sexual abuse of Objectors. Objectors object on a limited basis to the Third

Stipulation By and Among the Boy Scouts of America, the Official Committee of Survivors of Abuse, and

the Official Committee of Unsecured Creditors Modifying the Consent Order Granting the BSA’s

Motion for a Preliminary Injunction Pursuant to 11U.S.C. §§ 105(A) and 362 and Further Extending

the Termination Date of the Standstill Period (the “Third Stipulation”) [A.D.I. 107], and respectfully

submit as follows:




                                                   1
                      Case 20-50527-LSS              Doc 112         Filed 11/05/20       Page 2 of 5
                                               BACKGROUND


            A.     The State Court Actions
            1.     Objectors each filed separate state court actions captioned as follows:

                                    •    M.R. v. Boy Scouts of America, et al., Supreme Court of the State of
                                         New York, County of Kings, Index No. 522910/2019 (“State Court
                                         Action No. 1”).1 State Court Action No. 1 is listed as No. 92 on
                                         Schedule 1 of the Second Stipulation and Agreed Order2;

                                    •    N. P. v. Lawrence Svrcek, et al., Supreme Court of the State of New
                                         York, County of Queens, Index No. 717381/2019 (“State Court
                                         Action No. 2”).3 State Court Action No. 2 is listed as No. 106 on
                                         Schedule 1 of the Second Stipulation and Agreed Order. State Court
                                         Action No. 2 was removed to federal court and is pending in the
                                         United States District Court, Eastern District of New York, Docket
                                         No. 1:20-cv-000942-RPK-RML; and

                                    •    Michael O’ Malley v. The Roman Catholic Diocese of Brooklyn New
                                         York, Supreme Court of the State of New York, County of Kings,
                                         Index No. 518178/2019 (“State Court Action No. 3,” and
                                         collectively with State Court Action No. 1 and State Court Action
                                         No. 2, the “State Court Actions”) .4 State Court Action No. 3 is listed
                                         as No. 90 on Schedule 1 of the Second Stipulation and Agreed Order.




            2.       The Complaint filed in State Court Action No. 1 alleges eight (8) causes of action

against each of the defendants arising out of the sexual abuse by James T. Grace, Jr. (“Grace”).

            3.       Each of the causes of action are separate and distinguishable as to the particular

defendants, including the non-Debtor defendants Grace, Diocese of Brooklyn, St. Benedict Joseph

Labre Church, and St. Benedict Joseph Labre School (collectively, the “Non-Debtor Defendants


    1
      Additional named defendants are: (i) National Boy Scouts of America Foundation; (ii) Scouts BSA; (iii) Greater New
    York Councils, Boy Scouts of America; Greater New York Councils, Queens Council, Boy Scouts of America; (iv) Diocese
    of Brooklyn; (v) St. Benedict Joseph Labre Church; (vi) St. Benedict Joseph Labre School; and (vii) James T. Grace Jr.
2
    State Court Action No. 1 is listed as pending in U.S. District Court on Schedule 1, but it was remanded to state court.
3
  Additional named defendants are: (i) St. Demetrios Greek Orthodox Church; (ii) Greek Orthodox Archdiocese of America;
(iii) The Boy Scouts of America; and (iv) The Boy Scouts of America, Greater New York Councils.
4
 Additional named defendants are: (i) Church of the Holy Innocents; (ii) Boy Scouts of America; (iii) Greater New York
Council of the Boy Scouts of America; (iv) Alpine Scout Camp; and (v) Frank Pedone.
                                                                 2
                 Case 20-50527-LSS         Doc 112        Filed 11/05/20   Page 3 of 5
No.1”). The claims against Non-Debtor Defendants No. 1 arise from Grace’s position with the St.

Benedict Joseph Labre Church and St. Benedict Joseph Labre School and plaintiff’s participation in

certain non- Boy Scout programs. Specifically, Grace played numerous roles both with the church

and school defendants, and separate roles with the Boy Scouts defendants. With respect to the

church and school defendants, Grace was a Eucharistic Minister and CYO sports coach. Plaintiff

M.R. participated in the church and school defendants CYO sports program, and Grace gained

access to and sexually abused plaintiff M.R. in that context, as well as in his capacity as a

Eucharistic Minister. A true and correct copy of the Complaint filed in State Court Action No. 1 is

attached hereto as Exhibit A.

         4.     The Complaint filed in State Court Action No. 2 alleges ten (10) causes of

action against each of the defendants arising out of sexual abuse of plaintiff N.P. by, among others,

defendant Lawrence Svrcek (“Svrcek”). Each of the causes of action are separate and

distinguishable as to the particular defendants, including non-Debtor defendants St. Demetrios

Greek Orthodox Church (“St. Demetrios”) and Greek Orthodox Archdiocese of America (“Greek

Archdiocese” and collectively, the “Non-Debtor Defendants No. 2”). A true and correct copy of the

Complaint filed in State Court Action No. 2 is attached hereto. as Exhibit B. The claims against

Non-Debtor Defendants No. 2 arise not only from certain Boy Scout programs and Svrcek’s

position as a Scoutmaster, but also separately arising from his position as a teacher, and other

alleged abuser teachers, at St. Demetrios N.Y. Day School created by the Greek Archdiocese and

operated by St. Demetrios.

         5.     The Complaint filed in State Court Action No. 3 alleges sixteen (16) causes of

action. The First, Second, Fifth through Seventh, Tenth, and Thirteenth through Sixteenth Causes

of Action are separate and distinguishable against each of the non-debtor defendants The Roman

Catholic Diocese of, New York, Church of the Holy Innocents, Alpine Scout Camp and Frank

Pedone (“Pedone,” and collectively, the “Non-Debtor Defendants No. 3”) arising out of sexual

                                                      3
                    Case 20-50527-LSS              Doc 112         Filed 11/05/20       Page 4 of 5
abuse of plaintiff Michael O’Malley by Pedone. The Non-Debtor Defendants No. 1, Non-Debtor

Defendants No. 2 and Non-Debtor Defendants No. 3 are collectively hereinafter referred to as the

Non-Debtor Defendants. A true and correct copy of the Complaint filed in State Court Action No.

3 is attached hereto. as Exhibit C.

           B.     The Motion to Modify Preliminary Injunction


           6.       On November 4, 2020, Objectors filed their Motion for Order Modifying

Preliminary Injunction to Allow Movants to Proceed With State Court Actions as to Non-Debtor

Defendants (the “Motion”), the Opening Brief, and Declaration in support thereof [Adv. D.I. 109, 110

and 111].

           7.       The Motion seeks an Order modifying the preliminary injunction issued pursuant to the

Consent Order to allow the State Court Actions to proceed on the claims against the Non-Debtor

Defendants only.

                                             LIMITED OBJECTION

           8.       As detailed above and in the Opening Brief [Adv. D.I.111]5 , each of the causes of

action alleged in the State Court Actions are separate and distinguishable as to the particular

defendants, including the Non-Debtor Defendants and can be prosecuted in the pending non-

bankruptcy forum separate and apart from any claims against BSA. 6



           9.       For the reasons set forth in the Motion and Opening Brief, Objectors are requesting

that the preliminary injunction issued pursuant to the Consent Order be modified to allow for the

Objectors to proceed with the State Court Actions as to the Non-Debtor Defendants only.

           10.      Since the Third Stipulation extends the Termination Date, Objectors



5
    The arguments set forth in the Motion and Opening Brief are hereby incorporated as though set forth in full.
6
    To the extent required, Objectors intend to file motions to sever in the State Court Actions.
                                                               4
                 Case 20-50527-LSS         Doc 112         Filed 11/05/20   Page 5 of 5
submit this limited objection to the Third Stipulation as to its application to the State Court Actions

pending the adjudication of the Motion by this Court.



 Dated: November 5, 2020
        Wilmington, Delaware                   Respectfully submitted,

                                               CIARDI CIARDI & ASTIN

                                               /s/ Daniel K. Astin
                                               Daniel K. Astin (No. 4068)
                                               1204 N. King Street
                                               Wilmington, Delaware 19801
                                               Telephone: (302) 658-1100
                                               Facsimile: (302) 658-1300
                                               E-mail: dastin@ciardilaw.com

                                               -and-

                                               Albert A. Ciardi, III, Esquire
                                               Walter W. Gouldsbury III, Esquire
                                               (Pro Hac Vice Application forthcoming)
                                                CIARDI CIARDI & ASTIN
                                               1905 Spruce Street
                                               Philadelphia, PA 19103
                                               Telephone: (215) 557-3550
                                               Facsimile: (215) 557-3551
                                               aciardi@ciardilaw.com
                                               wgouldsbury@ciardilaw.com




                                                       5
